

 S1632 ENR: To require a regional strategy to address the threat posed by Boko Haram. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
 sixteenS. 1632IN THE SENATE OF THE UNITED STATESAN ACTTo require a regional strategy to address the threat posed by Boko Haram. 1.Regional strategy to address the threat posed by Boko Haram(a)Strategy required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Secretary of Defense shall jointly develop and submit to the appropriate committees of Congress a five-year strategy to help enable the Government of Nigeria, members of the Multinational Joint Task Force to Combat Boko Haram (MNJTF) authorized by the African Union, and relevant partners to counter the regional threat of Boko Haram and assist the Government of Nigeria and its neighbors to accept and address legitimate grievances of vulnerable populations in areas affected by Boko Haram.(2)ElementsAt a minimum, the strategy must address the following elements:(A)Enhance, pursuant to existing authorities and restrictions, the institutional capacity, including military capabilities, of the Government of Nigeria and partner nations in the region, as appropriate, to counter the threat posed by Boko Haram.(B)Provide humanitarian support to civilian populations impacted by Boko Haram's activity.(C)Specific activities through which the United States Government intends to improve and enhance the capacity of Multinational Joint Task Force to Combat Boko Haram partner nations to investigate and prosecute human rights abuses by security forces and promote respect for the rule of law within the military.(D)A means for assisting Nigeria, and as appropriate, Multinational Joint Task Force to Combat Boko Haram nations, to counter violent extremism, including efforts to address underlying societal factors shown to contribute to the ability of Boko Haram to radicalize and recruit individuals.(E)A plan to strengthen and promote the rule of law, including by improving the capacity of the civilian police and judicial system in Nigeria, enhancing public safety, and responding to crime (including gender-based violence), while respecting human rights and strengthening accountability measures, including measures to prevent corruption.(F)Strengthen the long-term capacity of the Government of Nigeria to enhance security for schools such that children are safer and girls seeking an education are better protected, and to combat gender-based violence and gender inequality.(G)Identify and develop mechanisms for coordinating the implementation of the strategy across the inter-agency and with the Government of Nigeria, regional partners, and other relevant foreign partners.(H)Identify the resources required to achieve the strategy’s objectives.(b)AssessmentThe Director of National Intelligence shall submit, to the appropriate committees of Congress, an assessment regarding—(1)the willingness and capability of the Government of Nigeria and regional partners to implement the strategy developed under subsection (a), including the capability gaps, if any, of the Government and military forces of Nigeria that would need to be addressed to enable the Government of Nigeria and the governments of its partner countries in the region—(A)to counter the threat of Boko Haram; and(B)to address the legitimate grievances of vulnerable populations in areas affected by Boko Haram; and(2)significant United States intelligence gaps concerning Boko Haram or on the willingness and capacity of the Government of Nigeria and regional partners to implement the strategy developed under subsection (a).(c)Sense of CongressIt is the sense of Congress that lack of economic opportunity and access to education, justice, and other social services contributes to the ability of Boko Haram to radicalize and recruit individuals.(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.Speaker of the House of RepresentativesVice President of the United States and President of the Senate